Title: Discussion of a letter by Charles Cotesworth Pinckney, June 1797
From: Adams, John
To: 



ca. June 1797

General Pinckney mentions the investigation going on against the minister of marine, for a contract with a merchant or house at Nantz for 60,000 quintals of wheat, at the “enormous” price of 21 livres the quintal. The contract and receipt for the whole price were lodged in the treasury. Afterward, the minister of marine agreed to take but 40,000 quintals, and that the price of the other 20,000 quintals should be paid back to his private cashier—pretty pickings! 40 thousand French crowns by a single contract, put into the pocket of one of the ministers! Such is the charge against him.
[in margin: In cypher.] Mr. P. says “the negociations respecting the exchange of Louisiana and Florida are at present suspended, but will probably be renewed.”—A colo. Fulton is now at Paris soliciting pay for General Clark and the other American patriots who recd commissions from Genet—Speaking of the depredations on our commerce by the French, Genl. Pinckney says “I trust we shall be soon released from these depredations. To be so my countrymen must be prudent, united & firm.”
